—Judgment, Supreme *325Court, New York County (Harold Rothwax, J.), rendered March 24, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The trial court provided defendant with an adequate opportunity to confer with defense counsel immediately before the parties began to exercise their challenges to a panel of prospective jurors. Under the circumstances, the court properly exercised its discretion by setting a reasonable limit on the amount of time for defendant and counsel to confer (see, People v De Jesus, 42 NY2d 519, 523). We have reviewed defendant’s other contentions and find them to be without merit. Concur— Milonas, J. P., Wallach, Ross and Mazzarelli, JJ.